Citation Nr: 1631933	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO. 13-11 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss since August 25, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
The Veteran testified before the undersigned Veterans Law Judge via videoconference in May 2016. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

During the May 2016 Board hearing, the Veteran asserted that his hearing had worsened since the last VA examination in October 2010. Thus, the case is remanded to afford him a new VA examination to determine the current level of bilateral hearing impairment. 

In a September 2010 VA Form 21-4142, the Veteran stated that he received treatment for the hearing disability from a "Dr. D.G." in March 2007 and from a VA outpatient medical facility located at Methodist Professional in Jacksonville, Florida in August 2010. The record does not indicate that VA attempted to get these outstanding records. Thus, the case is remanded to attempt to ascertain these pertinent medical records.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain and associate with the claims file any records identified by the Veteran, including treatment records from Dr. D.G. since March 2007 and any treatment records located at Methodist Professional in Jacksonville since August 2010.

2. Obtain any outstanding VA medical records pertaining to hearing loss and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, schedule him for a VA audiological evaluation to assess the severity of his bilateral hearing loss in accordance with the applicable rating criteria and to determine the resultant functional effects, including on his day-to-day activities and employment. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After undertaking any other appropriate development deemed necessary, readjudicate the claim for a higher rating. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

